DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9-14, 16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a system for recycling a mobile device, ... , the system comprising: ...  testing electronics ...; a processor; and a non-transitory computer readable medium having instructions ... to valuate, identify, and/or authenticate the mobile device based at least in part on the electrical measurement; wherein the testing electronics include: a first power line configured to provide a test voltage to the hardware component; a ... circuit configured to measure an electrical current drawn by the hardware component in response to the test voltage; a voltage source coupled to the first power line; and a power switch configured to switchably connect the first power line to a second power line of the mobile device, and further configured to disconnect the voltage source ... when the electrical current exceeds a threshold", in combination with the remaining claim elements as set forth in claim 1, and claims 2-5, 7, and 9-13 depending therefrom.
The prior art does not disclose or suggest, "a method for recycling mobile devices, the method comprising: sending a test signal to a mobile device over an electrical connector ... ; measuring a response to the test signal ... ; at least one of valuating, authenticating, or identifying the mobile device based at least in part on the measurement; wherein the measurement includes a measurement of electrical current drawn by the mobile device; and sending the test signal includes connecting a power line of the mobile device to a voltage supply upstream ... ; and opening a switch connected between the power line .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 6/3/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn. 
Regarding Applicant’s remarks on page 7 of the reply, Examiner agrees that Griepentrog fails to meet the limitations for which it was relied on, as discussed in the interview.  Accordingly, the rejection is withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maly et al. (5,025,344) discloses features comparable to the claim limitations the Griepentrog reference was previously relied on to meet.  Specifically, Maly et al. disclose a built-in current sensor, which monitors a circuit-under-test for the presence of a short-circuit, and shuts off voltage to the circuit if a short-circuit is found (see column 3, line 53, through column 4, line 6).  However, this sensor is built into an integrated circuit along with the circuit it is testing, and Examiner does not believe a reasonable argument can be made that the modifying the base reference in view of Maly et al. to meet these limitations would have been obvious.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852   

/ROY Y YI/               Primary Examiner, Art Unit 2852